Woodward, J. (concurring):
I concur in the result reached by Hr. Justice Bartlett, but I am unable to agree with him in so far as he suggests that, under the language of the last clause of section 17 of article 6, the Legislature has no power to provide for the election of police magistrates by districts. Under the Constitution, as adopted in 1846, it was provided by section 18 of article 6, that “All judicial officers of cities and villages, and all such judicial officers as may be created therein by law, shall be elected at such times and in such manner as the Legislature may direct.” Acting under this provision, the Legislature, by chapter 153 of the Laws of 1848, provided for the establishment of the office of police justice, and six police justices were to be elected, one in each of the six districts created by the act. These police justices succeeded by that statute to the powers and jurisdiction which had previously been vested in officers entitled special justices for preserving the peace in the city of Yew York, and their jurisdiction was exclusively, criminal. (Wenzler v. People, 58 N. Y. 516, 521.) Under the amended judiciary article of 1869, it was provided, in section 18 of article 6, that “ Justices of the peace and district court justices shall be elected in the different cities in this State, in such manner, and with such powers, and for such terms, respectively, as shall be prescribed by law,” which vras in effect saying that as to these offices, which were embraced in the general provision for “ all judicial officers of cities and villages ” of the former section 18, the Legislature might continue to provide for their election by districts or by general ticket. The district courts of the city of Yew York were originally created by chapter 153 of the Laws of 1848, which established in each of the six judicial districts, into which, by the act, the city was divided, a court “ to be called the justices’ court of the city of Yew York; ” and in each district there was to be elected a justice to hold the court in said district. These justices’ courts, and the justices thus elected, succeeded to’ the jurisdiction which had belonged to the officers *530•known as the assistant justices of the city of New York, and to the courts known by the name of the assistant justices’ courts, which courts and justices were by the said act abolished. The name of these courts, having only a civil jurisdiction, was changed by the provisions of chapter 276 of the Laws of 1848, and by á subsequent enactment (Laws of 1852, chap. 324) the name was again changed to that of district courts, by which name they were mentioned in the constitutional amendment of 1869. (Wenzler v. People, supra.) It will thus be seen that it has been the custom, at least in the city of New York, to elect both police justices and district court justices by districts created by the act of the Legislature. As to justices of the peace and district court justices, the amended Constitution provided that they should be elected “ in such manner, and with •such powers, and for such terms, respectively, as shall be prescribed by law,” thus indicating no intention of limiting the power of the Legislature .as to the choice of such officers by districts. It was then provided that “ all other judicial officers in cities, whose election or appointment is not otherwise provided for in this article, shall be chosen by the electors of cities, or appointed by some local authorities thereof.” It seems to me entirely clear that the only purpose •of this change in the Constitution was to take local and inferior courts out of the provision which made it necessary, under all ciicumstances, to elect them. It left the justices of the peace and district court justices in exactly the same position which they had previously occupied, but as to local and inferior courts it provided that they “shall be chosen by the electors .of cities, or appointed by some local authorities thereof,” but it did.not indicate any intention to modify the provision which had previously existed as to all judicial officers of cities, that they should be chosen “ in such manner as the Legislature may direct.” This view.of the question is supported by the provisions of section 19 of the amended judiciary article of 1869, which provided: “ Inferior local courts of civil and criminal jurisdiction may be established by the Legislature.; and-except as herein otherwise provided, all judicial officers shall be elected or appointed at such times, and in such manner, as the Legislature may direct.” There was no provision in the Constitution denying the right of the. Legislature to create inferior local courts, and section 19 was entirely unnecessary, unless it was to add the- clause to the *531powers over these courts that they might “ be elected or appointed at such times, and in such manner, as the Legislature -may direct.” This, it will be seen, would have the effect of placing these inferior local courts in exactly the samé position that they were in under the original Constitution of 1846, except as to the matter of election or appointment, and which would give the same right to determine whether they should be chosen by districts or by the entire body of electors, which appears to have been conceded for a long series of years under the act of 1848. In other words, the Legislature, if it determined upon the election of these officers of local and inferior courts, could have exactly the same power of determining the manner of election as under the original provision, and if it adopted the system of appointment, it would have to determine upon the local authorities who were to be charged with this duty. I am supported in this view by the provisions of section 2 of article 10 of the Constitution, which, while not controlling here, shows the general spirit of the Constitution. It provides, among other things: “ All city, town and village officers, whose election or appointment is not provided- for by this Constitution, shall be elected by the electors of such cities, towns and villages, or of some division thereof \ or appointed by such authorities thereof as the Legislature shall designate for that purpose.” This provision has formed a part of the Constitution since 1846, and indicates clearly that it has never been the intent of the Constitution to require that all of the voters of a municipal corporation shall be called upon to vote for all of the officers who are to be chosen.
I am, nevertheless, persuaded that when the Constitution provided for taking these inferior local courts out of the provision which required their election, it imposed the duty upon the Legislature of determining between the policy of election or appointment, and that it-, by necessary implication, denied the power to the Legislature to make use of the elective system in one portion of a municipality and of appointment in another for the same office. The language of section 17 of article 6 of the Constitution of 1894, which is the same as that of the amended judiciary article of 1869 (Art. 6, § 18), in so far as it has any relation to the question now before us, is that “ all other judicial officers in cities * * * shall be chosen by the electors of such cities, or appointed by some local authorities *532thereof.” It is not that those officers shall be chosen by the electors and by appointment, to suit the political exigencies of the hour, but that they are to be chosen by the qlectors or appointed by some local authorities thereof, and it is for the Legislature to determine which one of these methods shall be adopted. In the original act (Laws Of 1897, chap. 378) it was provided, under chapter 20, title 3, that “ for the purposes of administration of criminal justice the city of New York, as hereby constituted, is divided into two divisions,” etc., and provision was made for the changes which were made necessary by a consolidation of the various municipalities, and the mayor of the city of New York was authorized to appoint the various city magistrates, who became the successors of the Court of Special Sessions and of the Police Justices’ Courts in other districts of the new city. This was an exercise of the discretion vested in the Legislature and was unobjectionable. In 1901,- however, this title of the act was remodeled by the provisions of chapter 466, and it was provided that as to the first district, comprising the boroughs of the Bronx and of Manhattan, the mayor should continue to appoint the city magistrates, but as to the second district it was provided : “ At the general election to be held in. the borough of Brooklyn in the year nineteen hundred and one, there shall be elected in each congressional district, as then constituted in said borough, one city magistrate, and in the territory constituting the borough of Brooklyn there shall be elected two city magistrates at large, and the terms of office of all said city magistrates so elected shall commence on the first day of January, nineteen hundred and two, and. continue for six years thereafter.” (§ 1392.) Here we have an act. in reference to the incorporation of a city, creating a court of equal. jurisdiction for the entire city, yet one district has its magistrates appointed for a term of ten years, while the other has them elected for a term of six years. There has been no exercise of the discretion vested in the Legislature in the creation of this court; it has neither provided for the election or appointment of the members of the court, but has made a combination, -evidently dictated ■ by political considerations,. of both systems. It has provided for the appointment and election of these magistrates. It has deprived the majority of the people of the city of New York- of the power to determine who shall serve in the offices created for *533the purposes of administering criminal justice; it has vested in the major, chosen by all the voters of the city of New York, the power to appoint the minority of the city magistrates, and it has vested in the voters of the boroughs of Brooklyn, Richmond and Queens, who have already participated indirectly in the appointment of the magistrates from the first district, the power to elect the majority of this court, and the discretion which was given to the Legislature to decide between the choice of these magistrates by election or appointment has not been exercised. In speaking of that clause of section 2 of article 10 of the Constitution above quoted, the court, in the case of Rathbone v. Wirth (150 N. Y. 459, 469), say : “ Its very presence in the Constitution of the State since 1846 evidences the importance which the people attach to the preservation of this right in the management of their local affairs. It means the right to choose their local officers in all its reality, or it means nothing. If it does not mean that the .people have reserved the right of administering existing local offices by officers of their own choosing, whether it be done directly, through an election, or indirectly, through the method of an appointment by some of their local authorities,-! am at a loss to understand its significance, or in what consists its peculiar value. * * * The theory of the Constitution is that the several counties, cities, towns and villages are, of right, entitled to choose whom they will have to rule over them; and that this right cannot be taken from them and the electors and inhabitants disfranchised by any act of the legislature, or of any or all the departments of the state government bombined. This right of self-government lies at the foundation of oúr institutions, and cannot be disturbed or interfered with, even in respect to the smallest of the divisions into which the state is divided for governmental purposes, without weakening the entire foundation ; and hence it is a right not only to be carefully guarded by every department of the - government, but every infraction or evasion of it to be promptly met and condemned: especially by the courts, when such acts become the subject of judicial investigation.’ ” If the city of New York is entitled to choose its own city magistrates, it is difficult to suggest a reason why the inhabitants of one portion of the city should be given a share in the indirect appointment of the members for the boroughs of Manhattan and the *534Bronx, and the absolute right to choose all of the city magistrates outside of these boroughs. This operates to disfranchise the bor-' oughs of Manhattan and the Bronx to the extent that it denies them a voice in the selection of over one-lialf of the magistrates, while it enfranchises the other boroughs to the extent that they are permitted to participate in the election of the mayor, who makes the appointments. It is such a discrimination as'between the citizens of a single municipality, and so foreign to a system of government which is based upon the idea of equal political rights to all, that it cannot be within the purview of the Legislature. If the city was divided into districts, and each district was permitted to elect or appoint its own city magistrates, I am of the opinion that the legislation would not be objectionable from a constitutional standpoint, but to create two' districts, and to give the people of one district larger privileges than are enjoyed by the other is quite another matter, and for this reason I am willing to concur in the result reached by Mr. Justice Bartlett.